                                                                      CLERK, U.S. DISTRICT COURT
JIMMIE HANK DAVIS, JR.,                                                     RICHMOND VA


     Plaintiff,

v.                                                 Civil Action No. 3:19CV914

HAROLD W. CLARKE

     Defendant.

                              MEMORANDUM OPINION

     By Memorandum Order entered on December 18, 2019, the Court

conditionally     docketed    the    action.        At    that    time,     the   Court

directed Jimmie Hank Davis, Jr. to affirm his intention to pay the

full filing fee by signing and returning a consent to collection

of fees form.       The Court warned Davis that a failure to comply

with the above directive within thirty {30} days of the date of

entry thereof would result in summary dismissal of the action.

     Davis has not complied with the order of this Court. Davis

failed to return the consent to collection of fees form.                           As a

result,   he    does   not    qualify   for    in        forma    pauperis     status.

Furthermore,    he has not paid the statutory filing                      fee for the

instant   action.       See    28    U.S.C.    §    1914(a}.         Such      conduct

demonstrates a willful failure to prosecute.                   See Fed. R. Civ. P.

4l(b).       Accordingly,     this   action    will       be     dismissed     without

prejudice.
     The Clerk is directed to send a copy of the Memorandum Opinion

to Davis.




                                               Isl
                              Robert E. Payne
                              Senior United States District Judge

Date: 71,.0~ft,       ~tfi)
Richmond;-Vi;gifiia




                                2
